              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
            MACNEIL AUTOMOTIVE                                CASE NO. 2:20-cv-00856-TSZ
11          PRODUCTS LIMITED, an Illinois
            corporation, d/b/a WEATHERTECH,                   STIPULATED
12          and MACNEIL IP LLC, an Illinois                   PROTECTIVE ORDER
            company,
13

14                                 Plaintiffs,

15                 v.
            JINRONG (SH) AUTOMOTIVE
16          ACCESSORY DEVELOPMENT CO.
            LTD., a Chinese company, and RUI
17          DAI, a Chinese company and/or
            individual,
18
                                   Defendants.
19

20 1.       PURPOSES AND LIMITATIONS

21          Discovery in this action is likely to involve production of confidential, proprietary, or

22 private information for which special protection may be warranted. Accordingly, the parties hereby

23 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

24 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

25 protection on all disclosures or responses to discovery, the protection it affords from public

26 disclosure and use extends only to the limited information or items that are entitled to confidential
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 2 of 11




 1 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 2 confidential information under seal.

 3 2.       “CONFIDENTIAL” MATERIAL

 4          2.1     “Confidential” material shall include the following documents and tangible things

 5 produced or otherwise exchanged: (1) information concerning marketing plans, business plans,

 6 forecasts, and business strategies and (2) other proprietary documents that would cause harm to a

 7 party if publicly disclosed.

 8          2.2     “Outside Counsel Attorneys Eyes Only” material shall include documents and
 9 tangible things produced or otherwise exchanged that (1) would otherwise be designated as

10 confidential and (2) are reasonably believed by the designating party to represent a trade secret or

11 other confidential commercial information of such sensitive nature that its dissemination cannot

12 adequately be covered by the protections set forth for confidential materials. For example,

13 financial and tax documents, molding, design, or other creation information would be considered

14 Outside Counsel Attorneys’ Eyes Only.

15 3.       SCOPE

16          The protections conferred by this agreement cover not only Confidential or Outside

17 Counsel Attorneys’ Eyes Only material (as defined above), but also (1) any information copied or

18 extracted from Confidential or Outside Counsel Attorneys’ Eyes Only material; (2) all copies,

19 excerpts, summaries, or compilations of Confidential or Outside Counsel Attorneys’ Eyes Only

20 material; and (3) any testimony, conversations, or presentations by parties or their counsel that

21 might reveal Confidential or Outside Counsel Attorneys’ Eyes Only material.

22          However, the protections conferred by this agreement do not cover information that is in

23 the public domain or becomes part of the public domain through trial or otherwise.

24 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

25          4.1     Basic Principles. A receiving party may use Confidential or Outside Counsel

26 Attorneys’ Eyes Only material that is disclosed or produced by another party or by a non-party in
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 3 of 11




 1 connection with this case only for prosecuting, defending, or attempting to settle this litigation.

 2 Confidential or Outside Counsel Attorneys’ Eyes Only material may be disclosed only to the

 3 categories of persons and under the conditions described in this agreement. Confidential or Outside

 4 Counsel Attorneys’ Eyes Only material must be stored and maintained by a receiving party at a

 5 location and in a secure manner that ensures that access is limited to the persons authorized under

 6 this agreement.

 7          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 8 by the court or permitted in writing by the designating party, a receiving party may disclose any
 9 confidential material only to:

10                 (a)     the receiving party’s counsel in this action, as well as employees of counsel

11 to whom it is reasonably necessary to disclose the information for this litigation;

12                 (b)     the officers, directors, and employees (including in house counsel) of the

13 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

14 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

15 designated;

16                 (c)     experts and consultants to whom disclosure is reasonably necessary for this

17 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                 (d)     the court, court personnel, and court reporters and their staff;

19                 (e)     copy or imaging services retained by counsel to assist in the duplication of

20 confidential material, provided that counsel for the party retaining the copy or imaging service

21 instructs the service not to disclose any confidential material to third parties and to immediately

22 return all originals and copies of any confidential material;

23                 (f)     during their depositions, witnesses in the action to whom disclosure is

24 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

25 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

26 transcribed deposition testimony or exhibits to depositions that reveal confidential material must
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 4 of 11




 1 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 2 under this agreement;

 3                 (g)     the author or recipient of a document containing the information or a

 4 custodian or other person who otherwise possessed or knew the information.

 5          4.3    Disclosure of “OUTSIDE COUNSEL ATTORNEYS’ EYES ONLY” Information

 6 or Items. Unless otherwise ordered by the court or permitted in writing by the designating party,

 7 Outside Counsel Attorneys’ Eyes Only material will be disclosed to a party’s outside counsel,

 8 rather than to the party itself, and counsel may disclose any such material only to:
 9                 (a)     the receiving party’s outside counsel in this action, as well as employees of

10 counsel to whom it is reasonably necessary to disclose the information for this litigation;

11                 (b)     experts and consultants to whom disclosure is reasonably necessary for this

12 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

13                 (c)     the court, court personnel, and court reporters and their staff;

14                 (d)     copy or imaging services retained by counsel to assist in the duplication of

15 Confidential or Outside Counsel Attorneys’ Eyes Only material, provided that counsel for the party

16 retaining the copy or imaging service instructs the service not to disclose any Confidential or

17 Outside Counsel Attorneys’ Eyes Only material to third parties and to immediately return all

18 originals and copies of any Confidential or Outside Counsel Attorneys’ Eyes Only material;

19                 (e)     during their depositions, witnesses in the action to whom disclosure is

20 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21 (Exhibit A). Pages of transcribed deposition testimony or exhibits to depositions that reveal

22 Confidential or Outside Counsel Attorneys’ Eyes Only material must be separately bound by the

23 court reporter and may not be disclosed to anyone except as permitted under this agreement;

24                 (f)     the author or recipient of a document containing the information or a

25 custodian or other person who otherwise possessed or knew the information.

26
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 5 of 11




 1          4.4     Filing Confidential Material. Before filing Confidential or Outside Counsel

 2 Attorneys’ Eyes Only material or discussing or referencing such material in court filings, the filing

 3 party shall confer with the designating party, in accordance with Local Civil Rule 5(g)(3)(A), to

 4 determine whether the designating party will remove the Confidential or Outside Counsel

 5 Attorneys’ Eyes Only designation, whether the document can be redacted, or whether a motion to

 6 seal or stipulation and proposed order is warranted. During the meet and confer process, the

 7 designating party must identify the basis for sealing the specific Confidential or Outside Counsel

 8 Attorneys’ Eyes Only information at issue, and the filing party shall include this basis in its motion
 9 to seal, along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets

10 forth the procedures that must be followed and the standards that will be applied when a party

11 seeks permission from the court to file material under seal. A party who seeks to maintain the

12 confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

13 even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result in

14 the motion to seal being denied, in accordance with the strong presumption of public access to the

15 Court’s files.

16 5.       DESIGNATING PROTECTED MATERIAL

17          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

18 or non-party that designates information or items for protection under this agreement must take

19 care to limit any such designation to specific material that qualifies under the appropriate

20 standards. The designating party must designate for protection only those parts of material,

21 documents, items, or oral or written communications that qualify, so that other portions of the

22 material, documents, items, or communications for which protection is not warranted are not swept

23 unjustifiably within the ambit of this agreement.

24          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

25 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

26
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 6 of 11




 1 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 2 and burdens on other parties) expose the designating party to sanctions.

 3          If it comes to a designating party’s attention that information or items that it designated for

 4 protection do not qualify for protection, the designating party must promptly notify all other parties

 5 that it is withdrawing the mistaken designation.

 6          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 7 agreement (see, e.g., section 5.2(b) below), or as otherwise stipulated or ordered, disclosure or

 8 discovery material that qualifies for protection under this agreement must be clearly so designated
 9 before or when the material is disclosed or produced.

10                  (a)     Information in documentary form: (e.g., paper or electronic documents and

11 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

12 the designating party must affix the word “CONFIDENTIAL” OR “OUTSIDE COUNSEL

13 ATTORNEYS’ EYES ONLY,” as appropriate, to each page that contains confidential material. If

14 only a portion or portions of the material on a page qualifies for protection, the producing party

15 also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

16 margins).

17                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

18 and any participating non-parties must identify on the record, during the deposition or other pretrial

19 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

20 after reviewing the transcript. Any party or non-party may, within thirty (30) days after receiving

21 the transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

22 exhibits thereto, as Confidential or Outside Counsel Attorneys’ Eyes Only. If a party or non-party

23 desires to protect Confidential or Outside Counsel Attorneys’ Eyes Only information at trial, the

24 issue should be addressed during the pre-trial conference.

25                  (c)     Other tangible items: the producing party must affix in a prominent place

26 on the exterior of the container or containers in which the information or item is stored the word
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 7 of 11




 1 “CONFIDENTIAL” OR “OUTSIDE COUNSEL ATTORNEYS’ EYES ONLY,” as appropriate.

 2 If only a portion or portions of the information or item warrant protection, the producing party, to

 3 the extent practicable, shall identify the protected portion(s).

 4                  (d)    Certain electronic files: where it is impractical to affix the word

 5 “CONFIDENTIAL” or “OUTSIDE COUNSEL ATTORNEY’S EYES ONLY,” as appropriate, to

 6 each page that contains confidential material or Outside Counsel Attorney’s Eyes Only material,

 7 as described in § 5.2(a)–(c) above, such as for files produced in a native format, the designating

 8 party may either:
 9                  (i) Modify the file names of certain electronic files by adding the words

10 “CONFIDENTIAL” or “OUTSIDE COUNSEL ATTORNEYS’ EYES ONLY”; or

11                  (ii) Submit, reasonably soon before or after production of certain electronic files, a

12 list of file names to be designated “CONFIDENTIAL” or “OUTSIDE COUNSEL ATTORNEYS’

13 EYES ONLY,” which shall cause the documents on the list to be constructively so marked.

14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15 designate qualified information or items does not, standing alone, waive the designating party’s

16 right to secure protection under this agreement for such material. Upon timely correction of a

17 designation, the receiving party must make reasonable efforts to ensure that the material is treated

18 in accordance with the provisions of this agreement.

19 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

20          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

21 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

22 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

23 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

24 challenge a confidentiality designation by electing not to mount a challenge promptly after the

25 original designation is disclosed.

26
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 8 of 11




 1          6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 2 regarding Confidential or Outside Counsel Attorneys’ Eyes Only designations without court

 3 involvement. Any motion regarding confidential designations or for a protective order must

 4 include a certification, in the motion or in a declaration or affidavit, that the movant has engaged

 5 in a good faith meet and confer conference with other affected parties in an effort to resolve the

 6 dispute without court action. The certification must list the date, manner, and participants to the

 7 conference. A good faith effort to confer requires a face-to-face meeting or a telephone conference.

 8          6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
 9 intervention, the designating party may file and serve a motion to retain confidentiality under Local

10 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

11 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

12 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

13 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

14 the material in question as Confidential or Outside Counsel Attorneys’ Eyes Only until the court

15 rules on the challenge.

16 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

17 LITIGATION

18          If a party is served with a subpoena or a court order issued in other litigation that compels

19 disclosure of any information or items designated in this action as “CONFIDENTIAL” or

20 “OUTSIDE COUNSEL ATTORNEYS’ EYES ONLY,” that party must:

21                 (a)       promptly notify the designating party in writing and include a copy of the

22 subpoena or court order;

23                 (b)       promptly notify in writing the party who caused the subpoena or order to

24 issue in the other litigation that some or all of the material covered by the subpoena or order is

25 subject to this agreement. Such notification shall include a copy of this agreement; and

26
              Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 9 of 11




 1                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

 2 the designating party whose confidential material may be affected.

 3 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4          If a receiving party learns that, by inadvertence or otherwise, it has disclosed Confidential

 5 or Outside Counsel Attorneys’ Eyes Only material to any person or in any circumstance not

 6 authorized under this agreement, the receiving party must immediately (a) notify in writing the

 7 designating party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized

 8 copies of the protected material, (c) inform the person or persons to whom unauthorized
 9 disclosures were made of all the terms of this agreement, and (d) request that such person or

10 persons execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

11 Exhibit A.

12 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

13 MATERIAL

14          When a producing party gives notice to receiving parties that certain inadvertently

15 produced material is subject to a claim of privilege or other protection, the obligations of the

16 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

17 is not intended to modify whatever procedure may be established in an e-discovery order or

18 agreement that provides for production without prior privilege review. The parties agree to the

19 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

20 10.      NON TERMINATION AND RETURN OF DOCUMENTS

21          Within 60 days after the termination of this action, including all appeals, each receiving

22 party must return all Confidential or Outside Counsel Attorneys’ Eyes Only material to the

23 producing party, including all copies, extracts and summaries thereof. Alternatively, the parties

24 may agree upon appropriate methods of destruction.

25          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

26 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
             Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 10 of 11




 1 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 2 product, even if such materials contain Confidential or Outside Counsel Attorneys’ Eyes Only

 3 material.

 4          The confidentiality obligations imposed by this agreement shall remain in effect until a

 5 designating party agrees otherwise in writing or a court orders otherwise.

 6

 7                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8 DATED: September 24, 2020                             /s/ Tiffany Scott Connors
                                                                     Attorneys for Plaintiffs
 9

10 DATED: September 24, 2020                             /s/ Mark Walters
                                                               Attorneys for Defendant Jinrong
11                                                         Automotive Accessory Development Co.
                                                                             Ltd.
12

13          PURSUANT TO STIPULATION, IT IS SO ORDERED.

14          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

15 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

16 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

17 documents, including the attorney-client privilege, attorney work-product protection, or any other

18 privilege or protection recognized by law.

19

20 DATED: October 6, 2020

21

22

23
                                                         A
                                                         Thomas S. Zilly
                                                         United States District Judge
24

25

26
             Case 2:20-cv-00856-TSZ Document 90 Filed 10/06/20 Page 11 of 11




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of ________________ [insert formal name of the case and the number and initials

 8 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
 9 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11 not disclose in any manner any information or item that is subject to this Stipulated Protective

12 Order to any person or entity except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26
